 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), effective as of April 25,
2014 (the “Effective Date”), is made by and between Rowan Companies plc, a
public limited company incorporated under the laws of England and Wales (the
“Company”), and W. Matt Ralls (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of the Company
and its shareholders to foster the continued employment of key management
personnel;

 

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders;

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of key members of
the Company’s management, including the Executive, to their assigned duties
without the distraction of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

 

WHEREAS, the Company wishes to enter into this Agreement to protect the
Executive’s reasonable expectations regarding compensation and duties if a
Change in Control occurs, thereby encouraging the Executive to remain in the
employ of the Company notwithstanding the possibility of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.                  Term of Agreement. The Term of this Agreement shall commence
on the Effective Date hereof and shall continue in effect through the later of
(i) the date on which the Company’s 2016 annual meeting of shareholders occurs
and (ii) April 30, 2016.

 

2.                  Company’s General Obligations. In order to induce the
Executive to remain in the employ of the Company or an Affiliate, as applicable,
and in consideration of the Executive’s covenants set forth in Section 7, the
Company agrees, under the conditions described herein, to pay the Executive the
Severance Payments and the other payments and benefits described herein. Except
as provided in Section 10.1, no Severance Payments shall be payable under this
Agreement unless there shall have been (or, under the terms of the second
sentence of Section 5.1, there shall be deemed to have been) a termination of
the Executive’s employment with the Company or an Affiliate thereof following a
Change in Control and during the Term.

 

3.                  Compensation Other Than Severance Payments.

 

3.1              Following a Change in Control and during the Term, during any
period that the Executive fails to perform the Executive’s duties with the
Company or an Affiliate thereof as a result of incapacity due to physical or
mental illness, the Company shall continue to pay the Executive’s Base Salary to
the Executive at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of the Company’s or its Affiliates’ written plans as in effect during such
period, until the Executive’s employment is terminated by the Company for
Disability.

 



 

 

  

3.2              Following a Change in Control and during the Term, in the event
of the Executive’s death, the Company shall pay to the Executive’s estate, the
Executive’s Base Salary, together with all compensation and benefits payable to
the Executive under the terms of the Company’s or its Affiliates’ written plans
as in effect immediately prior to the date of death, through the date of the
Executive’s death.

 

3.3              If the Executive’s employment is terminated following a Change
in Control and during the Term by the Company for any reason other than due to
the Executive’s Disability or death, then, in addition to any payments and
benefits the Executive is entitled to receive under Section 5 below, if any, the
Company shall pay the Executive’s Base Salary to the Executive through the Date
of Termination at the rate in effect immediately prior to the Date of
Termination, together with all compensation and benefits payable to the
Executive through the Date of Termination under the terms of the Company’s or
its Affiliates’ written plans as in effect immediately prior to the Date of
Termination.

 

4.                  Accelerated Vesting.

 

Upon the occurrence of a Change in Control during the Term, all unvested awards,
including, without limitation, any restricted shares, restricted share units,
share appreciation rights, performance units, dividend equivalent rights,
options, bonus shares or other performance awards, if any (but excluding, for
the avoidance of doubt, the Executive’s short-term annual incentive bonus, if
any), granted to the Executive under the Company’s incentive plans (such plans,
collectively, the “Plans,” and any such awards, collectively, the “Awards”),
shall become immediately fully vested and where applicable, exercisable, all
restrictions and conditions thereon shall be deemed satisfied in full, and all
limitations shall be deemed expired unless otherwise provided in the applicable
award documents. Any vested share options or share appreciation rights held by
the Executive shall be exercisable until the earlier of (i) the second
anniversary of the Change in Control or (ii) the original maximum term of the
share option or share appreciation right, as applicable. Notwithstanding the
foregoing, the Board retains the right to cancel outstanding Awards in exchange
for cash (or other consideration) with respect to all Awards granted under the
Plans, pursuant to the terms and conditions of the Plans.

 

5.                  Severance Payments.

 

5.1              If the Executive incurs a Qualifying Termination during the
Term, then the Company shall pay the Executive the amounts, and provide the
Executive the benefits, set forth in this Section 5.1 (“Severance Payments”) in
addition to any payments and benefits to which the Executive is entitled under
Sections 3 and/or 4, as applicable.

 

(A)                         In lieu of any severance payments and benefits
otherwise payable to the Executive under any plan or arrangement between the
Company or an Affiliate thereof and the Executive, on or before the 14th day
following the Executive’s Date of Termination, the Company shall pay to the
Executive a lump sum severance payment, in cash, equal to:

 



2

 

  

(I)                            the sum of (a) the Executive’s Base Salary that
would, absent the Executive’s termination, otherwise be paid to the Executive
from the Date of Termination through the remainder of the Term, and (b) the
Executive’s bonus amount that would, absent the Executive’s termination,
otherwise be paid to the Executive from the Date of Termination through the
remainder of the Term; such bonus amount(s) will be calculated as the greater of
(1) the Executive’s average short-term incentive bonuses awarded to the
Executive in respect of the three calendar years prior to the year in which the
Date of Termination occurs or (2) the Executive’s target short-term incentive
bonus under the Company’s or one of its Affiliate’s then-current annual
incentive plan for the calendar year in which the Date of Termination occurs
(for the avoidance of doubt, the Executive is entitled to a bonus in each year
of the Term and shall receive such bonus(es), irrespective of the timing of the
Change in Control and Date of Termination), plus

 

(II)                         a lump-sum amount equal to any forfeited account
balance or accrued benefit under any tax-qualified plans maintained by the
Company or its Affiliates, with the amount of any forfeited defined benefit plan
benefit determined using the actuarial factors then used under such plan for
conversion of a benefit to a lump sum amount.

 

(B)                          From the Date of Termination through the remainder
of the Term, or, if earlier, until the Executive becomes eligible for healthcare
under a subsequent employer’s health plan (in either case, such period, the
“Medical Coverage Period”), the Company or one of its Affiliates shall provide
the Executive, and the Executive’s covered dependents as of the Date of
Termination, with Medical Coverage substantially similar to that provided to the
Executive and such covered dependents immediately prior to the Date of
Termination, at no greater cost to the Executive than the cost to the Executive
immediately prior to such date. Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover the
Executive under its group health plans or cannot provide the benefit without
violating applicable law (including without limitation, Section 2716 of the
Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to the Executive in
substantially equal monthly installments over the Medical Coverage Period (or
the remaining portion thereof).

 

5.2              Excise Tax.

 

(A) In the event that any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of the
Executive (including, without limitation, the accelerated vesting of incentive
or equity awards held by the Executive), whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Payments”) (i) constitute “parachute payments” within the
meaning of Code Section 280G, and (ii) but for this Section 5.2 would be subject
to the Excise Tax, then the Payments hereunder shall be either (a) provided to
the Executive in full, or (b) reduced to the extent necessary so that no portion
of such Payments is subject to the Excise Tax, whichever of the foregoing
amounts, after taking into account applicable federal, state, local and foreign
income and employment taxes, the Excise Tax, and any other applicable taxes,
results in the receipt by the Executive of the greatest amount of Payments. In
the event of a reduction of Payments under Section 5.2(A)(ii)(b) above, such
reduction shall be made from the cash amounts payable under Section 5.1(A)(I),
then Section 5.1(A)(II), and finally Section 5.1(A)(III). No reductions will be
made other than those described in the preceding sentence regardless of the
after-tax effect thereof.

 



3

 

  

(B) All determinations required to be made under this Section 5.2 shall be made
by the Company’s accounting firm (the “Accounting Firm”). The Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Absent manifest error, any determination by the Accounting Firm
shall be binding upon the Company and the Executive. For purposes of making the
calculations required by this Section 5.2, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code and other applicable legal authority. The Company and the Executive shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this Section
5.2. In any event that, notwithstanding anything to the contrary herein, any
reduction in benefits under this Section 5.2 shall be made in a manner
consistent with the requirements of Section 409A, and, to the extent required to
avoid the imposition of any tax or penalty under Section 409A, where two
different cash Payments are subject to potential reduction but payable at
different times, such amounts shall be reduced on a pro rata basis.

 

6.                  Legal Fees and Expenses.

 

The Company or one of its Affiliates shall pay to the Executive all reasonable
legal fees and expenses in seeking in good faith to obtain or enforce any
benefit or right provided by this Agreement. Any such payment shall be due upon
delivery of the Executive’s written request for payment accompanied with such
evidence of such legal fees and expenses incurred as the Company or one of its
Affiliates reasonably may require. Any such payment shall be made on the last
business day of the calendar month following the month in which the payment
becomes due; provided, however, that any such payment shall be made not later
than the close of the Executive’s taxable year following the taxable year in
which the legal fee or expense is incurred by the Executive. In no event shall
any reimbursement be made to the Executive for reasonable legal fees or expenses
incurred pursuant to this Section 6 after the later of (i) the fifth anniversary
of the date of Executive’s death or (ii) the date that is five years after the
date of Executive’s Date of Termination with the Company or an Affiliate
thereof.

 



4

 

  

7.                  Confidential Information and Non-Solicitation.

 

7.1              Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and its Affiliates (including,
without limitation, Rowan US) (together, the “Company Group”) all trade secrets
and information, knowledge or data relating to the Company Group and their
respective businesses treated as confidential by the Company Group, in any case,
which shall have been obtained by the Executive during the Executive’s
employment by the Company Group and which shall not have been or hereafter
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement) (hereinafter being collectively
referred to as “Confidential Information”). The Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any Confidential Information to anyone
other than the Company and those designated by the Company. Any termination of
the Executive’s employment or of this Agreement shall have no effect on the
continuing operation of this Section 7.1. The Executive agrees to return all
Confidential Information, including all photocopies, extracts and summaries
thereof, and any such information stored electronically on tapes, computer disks
or in any other manner to the Company or an Affiliate thereof at any time upon
request by the Company of an Affiliate thereof and upon the termination of his
employment for any reason and upon the expiration of the Term.

 

7.2              Non-Solicitation. During the Restricted Period, the Executive
agrees that the Executive will not, directly or indirectly, for his benefit or
for the benefit of any other person, firm or entity, do any of the following:
solicit the employment or services of, or hire, any person who was known to be
employed by or was a known consultant to the Company Group upon the Date of
Termination, or within six months prior thereto.

 

7.3              Additional Matters. The Executive and the Company agree and
acknowledge that the Company has a substantial and legitimate interest in
protecting the Confidential Information and the Company Group’s goodwill. The
Executive and the Company further agree and acknowledge that the provisions of
this Section 7 are reasonably necessary to protect the Company’s legitimate
business interests and are designed to protect the Confidential Information and
the Company Group’s goodwill. The Executive agrees that the scope of the
restrictions as to time, and scope of activity in this Section 7 are reasonably
necessary for the protection of the Company Group’s legitimate business
interests and are not oppressive or injurious to the public interest. The
Executive agrees that, in the event of a breach or threatened breach of any of
the provisions of this Section 7, the Company shall be entitled to injunctive
relief against the Executive’s activities to the extent allowed by law. The
Executive further agrees that any breach or threatened breach of any of the
provisions of this Section 7 would cause irreparable injury to the Company for
which it would have no adequate remedy at law. The Company and the Executive
agree that the remedies specified in this Section 7.3 constitute the Company’s
sole remedies for a breach of the provisions of this Section 7 by the Executive.

 

8.                  Termination Procedures.

 

8.1              Notice of Termination. After a Change in Control and during the
Term, any termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth the Date of Termination.

 



5

 

  

8.2              Date of Termination. “Date of Termination,” with respect to any
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, 30 days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such 30 day period), (ii) if the Executive incurs a
Qualifying Termination within six months prior to a Change in Control, the date
on which such Change in Control occurs, and (iii) if the Executive’s employment
is terminated for any other reason other than the Executive’s death, the date
specified in the Notice of Termination which shall not be less than 15 days nor
more than 60 days from the date such Notice of Termination is given.

 

9.                  No Mitigation.

 

The Company agrees that, if the Executive’s employment with the Company or an
Affiliate thereof terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Sections 3, 4 and/or 5, as applicable,
hereof. Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer or by offset against any amount
claimed to be owed by the Executive to the Company or otherwise.

 

10.              Successors; Binding Agreement.

 

10.1          In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
in writing prior to the effectiveness of any such succession shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive were to incur a Qualifying Termination
during the Term, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination.

 

10.2          This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 



6

 

  

11.              Notices

 

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed, if to the Executive, to the address
inserted below the Executive’s signature on the final page hereof and, if to the
Company, to the address set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:

 

To the Company:

 

Rowan Companies plc
2800 Post Oak Boulevard, Suite 5450
Houston, TX 77056
Attention: Company Secretary

 

12.              Miscellaneous

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Committee.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by the parties, including, without
limitation, that certain Change in Control Agreement, by and between Executive
and the Company, dated as of December 2, 2008, as amended and supplemented from
time to time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Texas. All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed. The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after the expiration of
the Term (including, without limitation, those under Section 5 hereof) shall
survive such expiration.

 

13.              Validity

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

14.              Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 



7

 

  

15.              Settlement of Disputes

 

All claims by the Executive for benefits under this Agreement shall be directed
to and determined by the Committee and shall be in writing. Any denial by the
Committee of a claim for benefits under this Agreement shall be delivered to the
Executive in writing within 30 days after written notice of the claim is
provided to the Company in accordance with Section 11 and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Committee shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Committee a decision of the Committee within 60
days after notification by the Committee that the Executive’s claim has been
denied.

 

16.              Employment

 

This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company or an Affiliate thereof, the Executive shall not have any rights
to be retained in the employ of the Company or any of its Affiliates.

 

17.              Definitions

 

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

 

(A)                         “Accounting Firm” shall have the meaning set forth
in Section 5.2(B) hereof.

 

(B)                          “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.

 

(C)                          “Base Salary” shall mean the normal or customary
annual salary as regularly paid by the Company including any portion which the
Executive has deferred.

 

(D)                         “Beneficial Owner” shall have the meaning set forth
in Rule 13d-3 under the Exchange Act.

 

(E)                          “Board” shall mean the Board of Directors of the
Company.

 

(F)                           A “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred on or after the Effective Date:

 

(I)                            any “person” (as defined in Section 3(a)(9) of
the Exchange Act, and as modified in Section 13(d) and 14(d) of the Exchange
Act) other than (i)  the Company or any of its subsidiaries, (ii) any employee
benefit plan of the Company or any of its subsidiaries, (iii) any Affiliate of
the foregoing, (iv) any company owned, directly or indirectly, by shareholders
of the Company in substantially the same proportions as their ownership of the
Company or (v) an underwriter temporarily holding securities pursuant to an
offering of such securities (a “Person”), becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing more than 50% of the
voting shares of the Company then outstanding; or

 



8

 

  

(II)                         individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that for purposes of this
definition of Change in Control, any individual becoming a member of the Board
subsequent to the Effective Date whose nomination or appointment to the Board
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an election contest
with respect to the election or removal of directors or other solicitation of
proxies or consents by or on behalf of a person other than the Board; or

 

(III)                      the consummation of any merger, reorganization,
business combination or consolidation of the Company or one of its subsidiaries
(a “Business Combination”) with or into any other entity, other than a merger,
reorganization, business combination or consolidation which would result in (i)
the holders of the voting securities of the Company outstanding immediately
prior thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company or (ii) at least a majority of
the members of the board of directors of the corporation, or the similar
managing body of a non-corporate entity, resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(IV)                      the consummation of a sale or disposition by the
Company of all or substantially all of the Company’s assets, other than (i) a
sale or disposition if the holders of the voting securities of the Company
outstanding immediately prior thereto hold securities immediately thereafter
which represent more than 50% of the combined voting power of the voting
securities of the acquirer, or parent of the acquirer, of such assets or (ii) at
least a majority of the members of the board of directors of the corporation, or
the similar managing body of a non-corporate entity, resulting from such sale or
disposition were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such sale or
disposition; or

 

(V)                         the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company.

 



9

 

  

(G)                         “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.

 

(H)                         “Committee” shall mean the compensation committee of
the Board, or such other committee designated by the Board.

 

(I)                            “Company” shall mean Rowan Companies plc and,
except in determining under Section 17(F) hereof whether or not any Change in
Control has occurred, shall include any successor to its business and/or assets
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

 

(J)                            “Company Group” shall have the meaning set forth
in Section 7.1 hereof.

 

(K)                         “Confidential Information” shall have the meaning
set forth in Section 7.1 hereof.

 

(L)                          “Date of Termination” shall have the meaning set
forth in Section 8.2 hereof.

 

(M)                        “Disability” shall be deemed the reason for the
termination by the Company of the Executive’s employment, if, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company for a period of six consecutive months, the Company shall have given
the Executive a Notice of Termination for Disability, and, within 30 days after
such Notice of Termination is given, the Executive shall not have returned to
the full-time performance of the Executive’s duties.

 

(N)                         “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time.

 

(O)                         “Excise Tax” shall mean any excise tax imposed under
Code Section 4999.

 

(P)                           “Executive” shall mean the individual named in the
first paragraph of this Agreement.

 

(Q)                         “Medical Coverage” shall mean medical and dental
benefits, including the executive medical reimbursement program benefits and
reimbursements for annual physical examinations for the Executive and his
dependents.

 

(R)                          “Notice of Termination” shall have the meaning set
forth in Section 8.1 hereof.

 

(S)                           “Payments” shall have the meaning set forth in
Section 5.2 hereof.

 



10

 

  

(T)                           “Person” shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company.

 

(U)                         “Plans” shall have the meaning set forth on Section
4 hereof.

 

(V)                         “Qualifying Termination” shall mean the Executive’s
“separation from service” from the Company within the meaning of Section 409A of
the Code (a “Separation from Service”) (i) as a result of a termination of the
Executive’s employment as Executive Chairman of the Board during the Term due to
the Company or the Board requesting the Executive resign as Executive Chairman
or as a result of the non-election of the Executive as Executive Chairman, in
either case, at any time following a Change in Control, (ii) due to the Company
or the Board requesting the Executive resign as Executive Chairman within six
months prior to a Change in Control if such request was at the request,
direction or suggestion, directly or indirectly, of a Person who has entered
into an agreement or with whom the Company contemplates will enter into an
agreement with the Company the consummation of which would constitute a Change
in Control, (iii) as a result of the non-election of the Executive as Executive
Chairman within six months prior to a Change in Control as a result of the
request, direction or suggestion, directly or indirectly, of such Person
described in clause (ii) hereof, provided, in the case of clauses (i), (ii) and
(iii), that the Executive is willing and able to continue providing services to
the Company on terms and conditions substantially similar to those immediately
prior to such Separation from Service beginning upon the Executive’s Separation
from Service, or (iv) due to the Executive’s voluntary resignation as Executive
Chairman of the Board after a Change in Control as a result of the occurrence
(without the Executive’s express written consent) of a material reduction in the
Executive’s compensation, inclusive of bonuses and equity awards, as in effect
on the date hereof or as the same may be increased from time to time, except for
across-the-board reductions similarly affecting all senior executives of the
Company and all senior executives of any Person on control of the Company;
provided, in the case of clause (iv), that the Executive must first provide to
the Company (A) a written notice clearly and fully describing the material
reduction in the Executive’s compensation within 90 days of the first date of
such act, and (B) an opportunity for the Company, within 30 days following its
receipt of such notice, to cure such act, and the Company must fail to correct
such act prior to the end of such cure period.

 

(W)                        “Restricted Period” shall mean one year.

 

(X)                         “Rowan US” shall mean Rowan Companies, Inc., a
Delaware corporation.

 



11

 

  

(Y)                         “Section 409A” shall mean Code Section 409A and the
rules and regulations issued thereunder by the Department of Treasury and the
Internal Revenue Service.

 

(Z)                          “Severance Payments” shall have the meaning set
forth in Section 5.1 hereof.

 

(AA)                   “Term” shall mean the period of time described in Section
1 hereof.

 

18.              Time of Reimbursements

 

All reimbursements pursuant to this Agreement shall be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv) such that the reimbursements will be
deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, the amounts reimbursed under Section 5
during the Executive’s taxable year may not affect the amounts reimbursed in any
other taxable year (except that total reimbursements may be limited by a
lifetime maximum under a group health plan), the reimbursement of an eligible
expense shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement is not subject to liquidation or exchange for another benefit.

 

19.              Section 409A Compliance

 

The amounts payable under this Agreement are intended to comply with or be
exempt from Section 409A and the provisions of this Agreement will be construed
accordingly. If a provision of the Agreement would result in the imposition of
an applicable tax under Section 409A, such provision shall be reformed to avoid
imposition of the applicable tax if permissible and no such action taken to
comply with Section 409A shall be deemed to adversely affect the rights or
benefits of the Executive hereunder.

 

If the Executive is deemed to be a “Specified Employee” as of the date of his
“Separation from Service” (each as defined in Section 409A) as determined by the
Company, the payment of any amount under this Agreement on account of Separation
from Service that is deferred compensation subject to Section 409A and not
otherwise exempt from Section 409A, shall not be paid before the earliest of (i)
the first business day that is at least six months after the date of the
Executive’s Separation from Service, (ii) the date of the Executive’s death, or
(iii) the date that otherwise complies with the requirements of Section 409A.
This provision shall be applied by accumulating all payments that otherwise
would have been paid within six months of the Executive’s Separation from
Service and paying such accumulated amounts, without interest, at the earliest
date as described in the preceding sentence and any remaining payments due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified herein.

 

All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A. For
purposes of Section 409A, each payment under this Agreement is treated as a
separate payment for purposes of applying Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of payment.

 

[Signature Page Follows]

 



12

 

   

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date above first written.

 



  ROWAN COMPANIES PLC       By:     Melanie M. Trent   Senior Vice President,
CAO & Corporate Secretary         EXECUTIVE:       By:     W. Matt Ralls   c/o
Rowan Companies, Inc.   2800 Post Oak Blvd., Suite 5450   Houston, Texas 77056



 



13

